United States Court of Appeals
      for the Federal Circuit
                 ______________________

                    January 20, 2016

                       ERRATA
                 ______________________

                  Appeal No. 2015-1047

            REDLINE DETECTION, LLC,
                    Appellant

                            v.

             STAR ENVIROTECH, INC.,
                    Appellee

              Decided: December 31, 2015
                 Precedential Opinion
                ______________________

Please make the following changes:

On page twenty-four, lines 1–9, replace the sentence

    When asserting that a claimed invention would
    have been obvious, that party “must demon-
    strate by clear and convincing evidence that a
    skilled artisan would have had reason to com-
    bine the teaching of the prior art references to
    achieve the claimed invention, and that the
    skilled artisan would have had a reasonable ex-
    pectation of success from doing so.”       PAR
    Pharm., Inc. v. TWI Pharm., Inc., 773 F.3d
2          REDLINE DETECTION, LLC   v. STAR ENVIROTECH, INC.



    1186, 1193 (Fed. Cir. 2014) (internal quotation
    marks and citations omitted).

with the following sentence:

    When asserting that a claimed invention would
    have been obvious, that party “must demon-
    strate . . . that a skilled artisan would have had
    reason to combine the teaching of the prior art
    references to achieve the claimed invention, and
    that the skilled artisan would have had a rea-
    sonable expectation of success from doing so.”
    PAR Pharm., Inc. v. TWI Pharm., Inc., 773 F.3d
    1186, 1193 (Fed. Cir. 2014) (internal quotation
    marks and citations omitted); see Ariosa Diag-
    nostics v. Verinata Health, Inc., 805 F.3d 1359,
    1364–65 (Fed. Cir. 2015); see also 35 U.S.C.
    § 316(e) (“In an inter partes review instituted
    under this chapter, the petitioner shall have the
    burden of proving a proposition of unpatentabil-
    ity by a preponderance of the evidence.”).